Citation Nr: 0118619	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Waiver of recovery of Chapter 31 vocational rehabilitation 
benefits in the amount of $160.28.  




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The appellant served on active duty from January 1995 to June 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied waiver of recovery of a $160.28 
overpayment of Chapter 31 vocational rehabilitation benefits.  


FINDINGS OF FACT

1.  In February 2000, the RO authorized vocational 
rehabilitation subsistence allowance based on enrollment at 
the full time rate during the period from May 8, 2000 to 
August 5, 2000.  

2.  In May 2000, the appellant reduced his training to 3/4 
time, effective May 8, 2000; this action resulted in an 
overpayment of $160.28.  

3.  The overpayment is primarily due to the fault of the 
appellant; no corresponding VA fault is apparent.

4.  The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
appellant.  

5.  Recovery of the overpayment would result in financial 
hardship and would defeat the purpose of the benefits 
program.



CONCLUSION OF LAW

Recovery of an overpayment of Chapter 31 vocational 
rehabilitation benefits in the amount of $160.28 would be 
against the equity and good conscience standard; accordingly, 
recovery of the overpayment is waived.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  In a letter received in 
July 2000, he argued that he registered his hours with the VA 
office at his university on May 8, 2000, and that this should 
have been sufficient time for VA to adjust its payment to 
him.  In a letter, dated in November 2000, he stated that he 
was not responsible for the overpayment and that his rent was 
due the day the VA payment arrived, and he could not wait for 
a correction as he would have been fined or evicted by his 
landlord.  

Because the veteran has not questioned the validity of the 
indebtedness that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1)  Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.  (2)  Balancing of 
faults.  Weighing fault of debtor against Department of 
Veterans Affairs fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities.  (4)  Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the objective for which 
benefits were intended.  (5)  Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor.  
(6)  Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In this case, the appellant was approved after counseling for 
enrollment in a program of vocational rehabilitation pursuant 
to Chapter 31, Title 38, United States Code.  His 
Individualized Written Rehabilitation Program, signed by him 
in September 1999, called for his completion of a degreed 
program in accounting and auditing at the University of West 
Florida (UWF).  He was expected to train full-time unless his 
case manager authorized less than full-time training.  

An agreement pertaining to the prevention of Chapter 31 
overpayment, signed by the veteran in September 1999, shows 
that he acknowledged that VA payment for a given month of 
school attendance was normally made on the first day of the 
following month; and that he must make sure that if he 
received a check during the month following a change in 
enrollment, he must make sure that he is entitled to the 
entire check before negotiating it.  

It was initially reported that the veteran would be enrolled 
full-time during the summer semester in 2000.  However, the 
veteran has reported that on May 8, 2000, he notified the VA 
office at UWF that he would only be enrolled 3/4 time.  The 
veteran's UWF transcript for the summer 2000 semester shows 
that he was only enrolled in two classes of three units each 
(i.e., 3/4 time).  A special report of training (VA Form 28-
1005d), dated May 17, 2000, shows that the veteran was 
certified for enrollment at 3/4 time.

In reaching its September 2000 decision, the Committee 
considered the facts in this case and concluded that the 
appellant had not demonstrated bad faith in the creation of 
the overpayment now at issue.  However, the Board must render 
an independent determination on this issue.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As the veteran 
apparently reported his reduced hours to VA in a timely 
manner, the Board agrees with this conclusion, and finds that 
waiver is not precluded pursuant to 38 U.S.C.A. § 5302(c) due 
to fraud, misrepresentation, or bad faith.  

The appellant has requested a waiver of the recovery of the 
debt, claiming financial hardship.  A waiver of recovery of 
an overpayment of VA benefits may be authorized in a case in 
which recovery of the overpayment would be against equity and 
good conscience.  38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a)(2000).  

It appears that the veteran would be subject to undue 
hardship should this overpayment be collected.  The most 
recent Financial Status Report, dated in June 2000, shows 
that the veteran reported that he was unemployed, that his 
total monthly expenses were $380, that his total net monthly 
income was $399.39 (all from VA benefits), and that his net 
monthly income less expenses was $19.99.  Total assets were 
valued at $3,209.  He indicated that he could not pay any 
money towards his debt.  In this regard, the Board notes that 
certain monthly expenses listed by the veteran appear to be 
unreasonably small.  Specifically, he reported that he spent 
only $300 per month on rent, and $40 per month on food.  In 
addition, although he reported that he owns a 13 year-old 
car, no car insurance expenses were listed, nor were expenses 
for such items as clothing or utilities listed.  Based on the 
foregoing, the Board finds that undue financial hardship 
would be incurred by the veteran.  Further, it appears that 
the veteran's limited income is derived from VA benefits and, 
as such, any attempt to withhold part of those benefits would 
clearly defeat the intended purpose of the benefits program.  
Therefore, although the veteran may have been at fault in the 
creation of the indebtedness, the Board believes that the 
latter factors override other considerations, such as 
possible unjust enrichment.  

Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of vocational 
rehabilitation benefits in the amount of $160.28 is in order.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000). 


ORDER

Waiver of recovery of an overpayment of vocational 
rehabilitation benefits in the amount of $160.28 is granted.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

